13‐3123, 13‐3088, 13‐3461 

Ligon, Floyd v. City of New York 


                                              IN THE 

                               UNITED STATES COURT OF APPEALS 

                                     FOR THE SECOND CIRCUIT 

                                                                                         

                                                    

                                       August Term, 2013 

                                                    

                                    Decided: February 21, 2014 

                                                    

                       Docket Nos. 13‐3123‐cv, 13‐3088‐cv, 13‐3461‐cv 

                                                    

                                                    

                Jaenean Ligon, individually and on behalf of her minor 
                son, J.G., Jacqueline Yates, individually and on behalf of 
                       a class of all others similarly situated, et al. 

                                        Plaintiffs‐Appellees, 

                                                ‐ v. ‐ 

                                     City of New York, et al.,  

                                      Defendants‐Appellants, 

                                                    

                                                    

                   David Floyd, individually and on behalf of all others 
                                   similarly situated, 

                                        Plaintiffs‐Appellees, 

                                                ‐ v. ‐  
 
 
                                   City of New York,  

                                  Defendant‐Appellant,   

                                              

                    New York City Police Officer Rodriguez, et al., 

                                       Defendants. 

                                              

                                              

              Before: WALKER, CABRANES, AND PARKER, Circuit Judges. 

                                              

 

       Defendant‐Appellant City of New York moves for a limited remand to the 

District  Court  for  the  purpose  of  exploring  a  resolution  to  these  cases.    Also 

pending  before  the  Court  are  motions  to  intervene  as  party  appellants  in  both 

Floyd v. City of New York and Ligon v. City of New York, filed by the Patrolmen’s 

Benevolent Association, the Detectives Endowment Association, the Lieutenants 

Benevolent Association, and the Captains’ Endowment Association and a motion 

to  intervene  as  a  party  appellant  in  Floyd  v.  City  of  New  York,  filed  by  the 

Sergeants Benevolent Association (collectively the “police unions”).  

       We hereby GRANT the City’s motion on terms indicated in this opinion.  

We VACATE the stay of proceedings in the District Court entered as part of the 

Court’s Orders of October 31, 2013 and November 13, 2013, In re Reassignment of 
Cases, 736 F.3d 118 (2d Cir. 2013), to the extent necessary to pursue settlement 

negotiations among such concerned or interested parties as the District Court 

deems appropriate, and REMAND the cause to the District Court (Analisa 

Torres, Judge) for further proceedings consistent with this opinion.  

      The schedule for briefing and other filings in the Court of Appeals is 

hereby STAYED pending the outcome of the proceedings in the District Court.  


                     ___________________________________ 

                                 

                                Alex B. Karteron, Christopher Thomas Dunn, 
                                Daniel Mullkoff, New York Civil Liberties Union, 
                                New   York, NY; Juan Cartagena, Roberto 
                                Concepcion, Jr., Latino Justice, New York, NY; 
                                Michael Grunfel, John A. Nathanson, Jeffrey J. 
                                Resetarits, Shearman & Sterling LLP, New York, 
                                NY; Mariana Louise Kovel, The Bronx Defenders, 
                                New York, NY; J. McGregor Smyth, New York 
                                Lawyers for the Public Interest, New York NY, for 
                                Jaenean Ligon, et al.  

                                 

                                Darius Charney, Sunita Patel, Center for 
                                Constitutional Rights, New York, NY; Jennifer 
                                Rolnick Borchetta, Jonathan Clifford Moore, 
                                Beldock Levine & Hoffman LLP, New York, NY; 
                                Eric Hellerman, Kasey Lynn Martini, Covington 
                                & Burling LLP, New York, NY, for David Floyd, et 
                                al. 


                                         3 
 
                                Zachary Carter, Celeste L. Koeleveld, Deborah A. 
                                Brenner, Kathy H. Chang, Heidi Grossman, Fay 
                                Sue Ng, New York City Law Department, New 
                                York, NY, for City of New York, et al. 

                                       

                                Anthony P. Coles, Courtney Gilligan Saleski, 
                                DLA  Piper, Philadelphia, PA, New York, NY, for 
                                Sergeants Benevolent Association. 

                                 

                                Steven A. Engel, Dechert LLP, Washington, DC, 
                                Elisa Wiygul, Dechert LLP, Philadelphia, PA, for 
                                Patrolmen’s Benevolent Association of the City of New 
                                York, Inc., Detectives Endowment Association, Police 
                                Department, City of New York, Inc., Lieutenants 
                                Benevolent Association of the City of New York, Inc., 
                                Captains’ Endowment Association of New York.  

 

 

 

PER CURIAM: 

      Pending before the Court are motions filed on January 30, 2014 by the City 

of New York (the “City”) seeking limited remand of the above‐captioned cases to 

the District Court for the purpose of exploring settlement.  Ligon, No. 13‐3123, 

Dkt. 274; Floyd, No. 13‐3088, Dkt. 459.  Also pending are a motion to intervene as 

a party appellant in Floyd v. City of New York, filed by the Sergeants Benevolent 


                                          4 
 
Association on November 12, 2013, and motions to intervene as party appellants 

in both Floyd v. City of New York and Ligon v. City of New York, filed on November 

7, 2013, by the Patrolmen’s Benevolent Association, the Detectives Endowment 

Association, the Lieutenants Benevolent Association, and the Captains’ 

Endowment Association.  See Ligon, No. 13‐3123, Dkt. 178; Floyd, No. 13‐3088, 

Dkts. 252, 283. 


                                           I. 


      These cases, class actions alleging violations of the plaintiffs’ Fourth and 

Fourteenth Amendment rights, were adjudicated by the United States District 

Court for the Southern District of New York.  The District Court held defendants 

liable first in Ligon, see No. 12 Civ. 2274, 2013 WL 71800, amended 925 F. Supp. 2d 

478 (S.D.N.Y. Feb. 14, 2013), and later in Floyd, ‐‐‐ F. Supp. 2d ‐‐‐‐, No. 08 Civ. 

1034, 2013 WL 4046209 (S.D.N.Y. Aug. 12, 2013) (together, the “Liability 

Opinions”).  The District Court issued a separate opinion covering both cases 

that outlined remedial measures to be developed in light of the Liability 

Opinions and, in addition, required certain interim reforms by the City.  ‐‐‐ F. 




                                           5 
 
Supp. 2d ‐‐‐‐, Nos. 12 Civ. 2274, 08 Civ. 1034, 2013 WL 4046217 (S.D.N.Y. Aug. 12, 

2013) (the “Remedies Opinion”).  


      The City sought a stay of the remedial measures in our Court pending the 

appeals in these cases, and on October 31, 2013, we granted the request for a stay 

and ordered the cases reassigned to a different district judge.  Nos. 13‐3123, 13‐

3088, 2013 WL 5835441 (2d Cir. Oct. 31, 2013).  In a subsequent opinion, we 

clarified our reasoning.  In re Reassignment of Cases, 736 F.3d 118 (2d Cir. 2013).  


      In an Order dated November 25, 2013, the Court held in abeyance all 

motions for en banc consideration that had been filed by plaintiffs and other 

third parties, related FRAP 29 motions, and the motions to intervene.  The Court 

did so in order “[t]o maintain and facilitate the possibility that the parties might 

request the opportunity to return to the District Court for purpose of exploring a 

resolution.”  Ligon, No. 13‐3123, Dkt. 242; Floyd, No. 13‐3088, Dkt. 338.  


                                          II. 


      In accordance with the Court’s order of November 25, 2013, in its motion, 

the City seeks a “limited remand . . . to the District Court for the purpose of 




                                           6 
 
exploring a full resolution of the cases.”  Dkt. 459 at 2 ¶ 2.  Specifically, the City, 

with the consent of plaintiffs, requests that the Court remand the cases to the 

District Court “for 45 days to permit the parties to explore a resolution.”  Id. ¶ 5.   

The City believes that such a resolution is possible and desirable, and that the 

public interest strongly favors this result.  Dkt. 467 at 2 ¶ 6.  The police unions 

oppose that request and contend that they should be granted leave to intervene 

and, if necessary, continue the appeal to protect collective bargaining interests 

and to contest findings by the District Court the unions believe to be 

unwarranted.   


      With respect to a motion to intervene at the appellate stage of a case, we 

have noted that while there is authority for granting such a motion, it is generally 

preferable that the decision be made first by the district court.  See Drywall Tapers 

& Pointers of Greater N.Y., Local Union 1974 of I.U.P.T., AFL‐CIO v. Natasi Assocs., 

488 F.3d 88, 94 (2d Cir. 2007).  


      Here, the proposed intervenors moved to intervene in the District Court.  

Those motions have not been adjudicated.  In the circumstances presented here, 

we believe it preferable that the motions be addressed there in the first instance, 


                                            7 
 
particularly because the appropriateness of intervention and the form it takes 

could well bear on settlement negotiations.  Moreover, the District Court is better 

positioned to deal with the complexities that might arise during multi‐faceted 

settlement negotiations in which a variety of interests must be accommodated.  

Finally, if necessary, the District Court may hold hearings and take evidence in 

order to provide this Court with a more complete record for any further review 

that might be sought.  


                                 CONCLUSION 


      Accordingly, the City’s motion is hereby GRANTED.  Although the City 

requested remand for a period of 45 days, to the extent settlement negotiations 

remain fruitful, the District Court may extend the remand period for such 

additional reasonable time as would be helpful to achieving a resolution. 


      Insofar as the Court’s Order of October 31, 2013, and the Order of 

November 13, 2013 that superseded it, stayed proceedings in the District Court, 

they are hereby VACATED and the cause is REMANDED to the District Court 

for the purpose of supervising settlement discussions among such concerned or 

interested parties as the District Court deems appropriate, and resolving the 


                                         8 
 
motions to intervene.  The case in the District Court is otherwise STAYED, as 

directed in our Orders of October 31, 2013, and November 13, 2013, except 

insofar as is necessary to effectuate a settlement.   


      The briefing schedule in the Court of Appeals is hereby STAYED pending 

the outcome of the proceedings under the supervision of the District Court. 


      We hereby ORDER the Corporation Counsel of the City of New York, as 

counsel for the party seeking a remand to the District Court, to submit to the 

District Court, by no later than April 7, 2014, or such extension of time as the 

District Court deems appropriate, a status report on the settlement discussions.  


      We express no view on the merits of the pending appeals or on the merits 

of the pending motions to intervene. 

      The mandate shall issue forthwith.  Any appeals of the District Court’s 

further orders are to be referred to this panel. 




                                           9